Filed 8/25/20 P. v. Rodarte CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076659

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD280163)

OSVALDO RODARTE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Kathleen M. Lewis, Judge. Affirmed.
         Karissa Adame, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Osvaldo Rodarte entered into a plea agreement with a stipulated
sentence. Under the terms of the agreement Rodarte pleaded guilty to one

count of sexual intercourse with a minor under the age of 16 (Pen. Code,1
§ 261.5, subd. (d)). Rodarte also admitted a strike prior (§ 667, subds. (b)-(i)).


1        All further statutory references are to the Penal Code.
The parties stipulated to a sentence of eight years in prison. The remaining
charges and allegations were dismissed.
      Rodarte was sentenced to an eight-year term as stipulated in the plea
agreement.
      Rodarte filed a timely notice of appeal but did not obtain a certificate of
probable cause (§ 1237.5).
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks this court to review the
record for error as mandated by Wende. We offered Rodarte the opportunity
to file his own brief on appeal, but he has not responded.
                             STATEMENT OF FACTS
      In the change of plea form Rodarte stated: “I unlawfully engaged in
sexual intercourse act with a minor under 16 years or younger and while I
was 21 years old or older. I admit I have a juvenile strike prior.”
                                   DISCUSSION
      As we have noted, counsel has filed a Wende brief and asks the court to
review the record for error. To assist the court in its review of the record, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified possible issues that counsel considered in evaluating the
potential merits of this appeal:
      1. Did Rodarte voluntarily, knowingly, and intelligently enter into the
plea agreement;
      2. Was the stipulated sentence lawful;
      3. Can Rodarte challenge the use of the strike prior on appeal;
      4. Was there a factual basis for the plea; and




                                        2
      5. Can Rodarte challenge the outcome of his preplea Marsden2 motion.
      We have reviewed the entire record as required by Wende and Anders,
and we have considered all of the possible issues identified by counsel. We
have not discovered any arguable issues for reversal on appeal. Competent
counsel has represented Rodarte on this appeal.
                               DISPOSITION
      The judgment is affirmed.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.




2     People v. Marsden (1970) 2 Cal.3d 118.
                                      3